IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


KENNETH TAGGART,                 : No. 485 MAL 2018
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
MORTGAGE ELECTRONIC              :
REGISTRATION SYSTEMS, INC;       :
OCWEN LOAN SERVCING, INC;        :
EVERBANK, MERSCORP, INC.; GINNIE :
MAE; GMAC MORTGAGE, INC.; ANGELA :
MCFADDEN; LISA ROACH; ALLY       :
BANK/GMAC MORTGAGE,              :
                                 :
               Respondents       :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.   Motion to Waive Requirement of Reproduced Record with Petition for

Allowance of Appeal is GRANTED.